UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1257


In re: ARTHUR LEE HAIRSTON, SR.,

                     Petitioner.



               On Petition for Writ of Mandamus. (3:19-cv-00198-GMG)


Submitted: June 18, 2020                                          Decided: August 18, 2020


Before WYNN and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arthur Lee Hairston, Sr., petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling in his civil suit. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that the

district court recently dismissed Hairston’s suit. Accordingly, we deny the mandamus

petition and deny Hairston’s motion in objection. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                              2